In Mandamus. On relator’s request for attorney fees and costs, relator’s submission of evidence in support of attorney fees, and respondents’ request for leave to depose relator. Relator is granted $10,000 in attorney fees and a refund of $140 in costs (security deposit and docket fee). Relator’s request for additional fees and expenses and respondents’ request for leave to depose relator are *1470denied.
Lundberg Stratton, J., dissents to the award of attorney fees for the reasons stated in her opinion concurring in part and dissenting in part in State ex rel. Calvary v. Upper Arlington (2000), 89 Ohio St.3d 229, 234, 729 N.E.2d 1182, 1188.